Citation Nr: 0109195	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-08 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to an increased rating for headaches due to 
undiagnosed illness, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for arthralgias due to 
undiagnosed illness, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from January 1991 to 
September 1991, with one year of prior active duty.

This matter arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  The Board notes that in May 
2000, the veteran withdrew, in writing, his previous request 
for a hearing before the Board.  He requested that his case 
be forwarded to the Board.

The Board also notes that the veteran's substantive appeal 
appears to include a notice of disagreement to the rating 
assigned to his PTSD symptomatology.  However, no statement 
of the case has issued regarding PTSD.  That matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's headaches are manifested by characteristic 
prostrating attacks averaging no more than one every two 
months over the past several months.

2.  The veteran's arthralgias are manifested by pain and mild 
to moderate functional loss without evidence of compensable 
limitation of motion.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent for headaches 
due to undiagnosed illness is not warranted.  38 U.S.C.A. 
§§ 1155 (West 1991), Veterans Claims Assistance Act, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. § 4.71a, Diagnostic Code 5002 
(2000). 

2.  A disability rating in excess of 10 percent for 
arthralgias due to undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1155 (West 1991), Veterans Claims Assistance 
Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.124a, 
Diagnostic Code 5002 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  In that regard, 
the Board finds that the appellant was provided adequate 
notice as to the evidence needed to establish increased 
ratings, and he was afforded several VA examinations in 
support of his claim.  Therefore, the duty to assist as 
mandated by the Veterans Claims Assistance Act, has been met.  
See Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107).  

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §§   4.3, 4.7 (2000).  

The veteran was granted service connection for headaches and 
arthralgias due to undiagnosed illness, based upon his 
service in the Persian Gulf.  He asserts that the conditions 
are more disabling than recognized by the currently assigned 
ratings.

The veteran's initial VA examination in November 1995 
reflected complaints of headaches at the back of his head and 
pain in the neck, shoulders, elbows, hands, knees, ankles and 
hips.  He reported that the headaches began while he was 
serving in the Persian Gulf and occurred frequently, but were 
currently less frequent with occurrences about once a month.  
He reported that the pain in his joints was a constant ache 
that worsened with weather changes.  A physical examination 
was normal with no evidence of neurological deficit or 
musculoskeletal abnormality.  He had full range of motion of 
all joints with no effusion or instability.

VA outpatient and hospital records from 1996 and 1997 show 
that the veteran was treated for depression and alcohol 
abuse, and monitored for his blood cholesterol without any 
complaints, references, or clinical findings regarding 
headaches and arthralgias.  A February 1996 VA report of the 
veteran's Persian Gulf Registry examination noted diagnoses 
of tension headaches and degenerative joint disease, right 
shoulder.  An October 1996 hospital summary noted low back 
pain, but there were no findings specific to the 
symptomatology or severity of the veteran's service-connected 
disabilities.

Private medical records covering the period from October 1991 
through August 1996, show no complaints or clinical findings 
regarding headaches.  The records do reflect complaints of 
left shoulder pain in 1994 with a related history of an 
injury several years earlier, and complaints of wrist pain 
related to carpal tunnel syndrome, but there is no reference 
to other joints or generalized arthralgia.

A VA examination report of November 1999 noted the veteran's 
complaints of daily pain in his ankles, neck, knees, and 
shoulders, although it had lessened since he left the 
military.  He reported stiffness and swelling in his joints, 
but stated that he did not miss work because of the joint 
pain or headaches.  He reported that he had pain in the back 
of his neck and head that was worsened by stress.  The pain 
occurred at least twice a week, and was worsened by bending 
over and alleviated by laying down and closing his eyes.  The 
over-the-counter medication he used for his headaches lasted 
only 3 to 4 hours.  However, he was able to work and drive a 
car with this type of headache.  

Physical examination revealed that the veteran was able to 
rotate his neck from zero to 66 degrees on the right and to 
63 degrees on the left.  He could bend his neck laterally 
from zero to 44 degrees to the right and to 43 degrees to the 
left.  Extension was from zero to 42 degrees and flexion was 
to 64 degrees.  There was some spasm in the neck.  External 
and internal rotations of both shoulders were to 90 degrees 
each and abduction was to 180 degrees bilaterally.  Forward 
flexion was to 162 degrees on the right and 163 degrees on 
the left.  There was full range of motion of both ankles and 
no effusion.  There was popping in the left knee but no 
effusion and no medial, lateral, anterior, or posterior 
movement in the left knee.  There was flexion to 142 degrees 
in both knees.  The right knee had 1 millimeter of medial 
movement with no anterior or posterior movement, and no 
effusion.  The examiner reported diagnoses of: Tension 
headache, sinus headache, arthralgia of the shoulders, knees, 
and ankles bilaterally with mild to moderate functional loss, 
cervical spine strain with mild to moderate functional loss.

I.  Headaches

The veteran is currently assigned a 10 percent rating for 
headaches under the diagnostic code of 8881-8100, a general 
heading for undiagnosed illness, which refers to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, migraine headaches.  
According to the rating schedule, a 10 percent rating is 
indicative of characteristic prostrating attacks averaging 
one in 2 months over the last several months, with a 30 
percent rating warranted for characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  A maximum 50 percent rating is assigned for 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

As is apparent from the medical records and the veteran's 
testimony, the preponderance of the evidence is against a 
rating in excess of 10 percent for headaches.  Although the 
veteran has reported that his headache frequency has 
increased to daily occurrences, he has not suggested, nor 
does the evidence show, that the headaches are prostrating.  
He has stated that he is able to continue working and to 
drive, and that over-the-counter medications are effective, 
albeit for only a prescribed amount of time.  Moreover, the 
VA and private medical records of treatment over the last 
several years fail to show any complaints or clinical 
findings related to headaches.  Accordingly, as the medical 
evidence does not show prostrating attacks occurring 
averaging one a month over the last several months, an 
increased rating is not warranted.

II.  Arthralgias

The veteran's arthralgias are likewise evaluated under the 
diagnostic code heading specific to undiagnosed illness, 
musculoskeletal pain (Diagnostic Code 8850) and referable to 
rheumatoid arthritis by analogy, 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  Under the schedular criteria of this 
particular code, inactive residuals are evaluated according 
to limitation of motion of the specific joint involved.  
However, where the specific joint is noncompensable under the 
applicable code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
this diagnostic code.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5002.  

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's arthralgias.  The 
veteran's private and VA outpatient reports show complaints 
of pain related to carpal tunnel syndrome and a left shoulder 
injury, without findings of disability related to the 
service-connected arthralgias of the neck, knees, ankles and 
right shoulder.  The November 1999 VA examination report 
indicated that the veteran had mild to moderate functional 
loss of his shoulders, knees, ankles, and cervical spine.  
However, despite the examiner's report, the findings of the 
range of motion studies showed full motion of the shoulders, 
ankles, and knees according to the Schedule of Ratings of the 
Musculoskeletal System.  See 38 C.F.R. § 4.71, Plates I, II 
(2000).  Moreover, according to the veteran's own report of 
history, his pain has decreased somewhat since he has left 
the military.  While his reporting of pain in his joints has 
been consistent, the reported swelling and stiffness were not 
shown on the November 1999 VA examination report.  With 
regard to the veteran's complaints of pain and reported 
functional loss, the currently assigned 10 percent rating 
contemplates such loss based upon pain as the veteran has not 
met the schedular criteria for a compensable loss under the 
individual diagnostic codes applicable to each joint (see 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-
5202, 5257-5261, 5271, 5290 (2000)).

III.

Accordingly, the Board concludes that since the preponderance 
of the evidence is against each of the veteran's claims for 
an increased rating, it follows that the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§§ 1155, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).   


ORDER

Entitlement to a rating in excess of 10 percent for 
headaches, due to undiagnosed illness, and a rating in excess 
of 10 percent for arthralgias, due to undiagnosed illness, is 
denied.


		
	ROBERT E. O'BRIEN 
	Acting Member, Board of Veterans' Appeals

 

